PER CURIAM.
We affirm the final judgment entered after a trial on the merits in favor of General Insurance Company. §§ 627.409 and 627.732(4), Fla.Stat. (1979); Life Insurance Company of Virginia v. Shifflet, 201 So.2d 715 (Fla.1967); Empire Fire and Marine Insurance Company v. Koven, 402 So.2d 1352 (Fla. 4th DCA 1981); New York Life Insurance Company v. Nespereira, 366 So.2d 859 (Fla. 3d DCA 1979). See Travelers Insurance Company v. Zimmerman, 309 So.2d 569 (Fla. 3d DCA 1975). Compare Gaskins v. General Insurance Company of Florida, 397 So.2d 729 (Fla. 1st DCA 1981) (insured’s contentions, inter alia, that she told agent that son, a licensed driver, was living at home, but had his own automobile which was insured, and that agent advised son’s name did not have to be. listed on application, presented material issues of fact precluding entry of summary judgment for insurer).
Affirmed.